Citation Nr: 0503253	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  00-15 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1942 to 
August 1945.  He died in January 1986.  The appellant is his 
widow.  She appealed to the Board of Veterans' Appeals (BVA 
or Board) from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied her petition to reopen her 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death.


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate her claim and apprised of whose responsibility-
hers or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of her appeal has been obtained.

2.  In an unappealed August 1988 decision, the Board denied 
the appellant's petition to reopen her previously denied 
claim of entitlement to service connection for the cause of 
the veteran's death.

3.  Some of the additional evidence submitted or otherwise 
obtained since the Board's August 1988 decision is not 
cumulative of evidence already of record and is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.

4.  The veteran's death certificate shows that he died in 
January 1986; an associated letter from a medical provider 
indicates the veteran died from atherosclerotic heart disease 
complicated by congestive heart failure and ventricular 
arrhythmias.

5.  At the time of the veteran's death, service connection 
was in effect for anxiety reaction, with severe depressive 
features - rated 70% disabling, and for residuals of a 
gunshot wound to the left foot - rated 10% disabling, for a 
combined 70% rating.

6.  The most persuasive medical and other relevant evidence 
of record indicates the veteran's terminal atherosclerosis 
was not initially manifested during service or for many years 
thereafter and was not otherwise causally or etiologically 
related to his military service, including to his service-
connected anxiety reaction and/or his left foot disorder.


CONCLUSIONS OF LAW

1.  The Board's August 1988 decision denying the appellant's 
petition to reopen her claim of entitlement to service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. 
§§ 20.1100, 20.1104 (2004).

2.  New and material evidence since has been received to 
reopen this claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2000 & 2004).

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability of service origin.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310, 3.312 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting her will aid in substantiating her 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the appellant 
and her representative of any information and evidence needed 
to substantiate and complete her claim.  The August 1999 
rating decision appealed, the November 1999 statement of the 
case, and the October 2004 supplemental statement of the 
case, as well as an April 2003 letter to the appellant, 
notified her of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
information was needed to process her claim.  And the April 
2003 letter, in particular, apprised her of the type of 
information and evidence needed from her to support her 
claim, what she could do to help in this regard, and what 
VA had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This type of notice is what is specifically 
contemplated by the VCAA.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  In this 
regard, the veteran's service medical records, 
private medical records, and VA medical records have been 
obtained.  In addition, the appellant was provided several 
other opportunities to submit additional evidence in support 
of her claim - including following the RO's April 2003 VCAA 
letter.  She also had an additional 90 days to identify 
and/or submit supporting evidence after certification of her 
appeal to the Board, and even beyond that with sufficient 
justification.  See 38 C.F.R. § 20.1304 (2004).  So the Board 
finds that the duty to assist has been satisfied and the case 
is ready for appellate review.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at119-120.  

In this case, as mentioned, the appellant was provided the 
required VCAA notice in an April 2003 letter.  This letter 
was sent after the initial adjudication of her claim in 
August 1999.  So compliance with the explicit timing 
requirements of §5103(a) is impossible without the 
nullification of that initial RO decision.  No matter, 
though.  In Pelegrini II, the Court stated it was 
(1) "neither explicitly nor implicitly requiring the voiding 
or nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122.  The 
Court further stated that in order to comply with the 
appellant's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123-124, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").

This suggests that in cases where, as here, the VCAA notice 
was sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  But since, in this 
particular instance, the August 2003 VCAA notice was provided 
prior to the issuance of the October 2004 supplemental 
statement of the case (SSOC) - when the RO readjudicated the 
claim based on the additional evidence submitted or otherwise 
obtained since the initial rating decision at issue, SOC, and 
any prior SSOCs, the appellant already has been fully 
apprised of this law and given more than ample opportunity to 
identify and/or submit additional supporting evidence.  
Moreover, this all occurred before her appeal was certified 
to the Board for adjudication.  Indeed, she even had an 
additional 90 days once her appeal arrived at the Board 
to identify and/or submit additional supporting evidence, and 
even beyond that with justification for not meeting this 
deadline.  38 C.F.R. § 20.1304 (2004).  Consequently, 
satisfactory measures already have been taken to overcome the 
problems with the VCAA timing requirements as outlined in 
Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).



In this case, although the April 2003 VCAA notice letter that 
was provided to the appellant does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the appellant 
was otherwise fully notified of the need to give VA any 
evidence pertaining to her claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to her.  Moreover, in another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of April 2003, the appellant 
was requested to respond within 30 days, but was informed 
that she had up to one year to submit evidence.  And, it has 
been more than one year since the April 2003 letter.  
Nonetheless, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  



In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was first considered and 
denied by the RO in January 1987.  The claim originally was 
denied on the basis that there was no evidence of record 
suggesting the veteran's fatal cardiopulmonary arrest due to 
atherosclerotic heart disease was related to his military 
service - including to his service-connected anxiety 
disorder.  As grounds for its decision, the RO relied on 
information provided on the veteran's official death 
certificate as well as a November 1986 letter from his 
attending physician, A. Marush, M.D., who completed and 
signed the death certificate.  Dr. Marush indicated the 
veteran had a history of post-myocardial infarction (i.e., 
heart attack) and angina, complicated by congestive heart 
failure and ventricular arrhythmias, and that he refused 
cardiac catheterization.  Dr. Marush further stated that the 
veteran's death due to cardiopulmonary arrest was secondary 
to the atherosclerotic heart disease, which in turn was 
complicated by the congestive heart failure and ventricular 
arrhythmias.

The widow-appellant appealed the RO's decision to the Board.

In a decision issued in August 1988, the Board also denied 
service connection for the cause of the veteran's death - 
finding that he had died from organic cardiovascular disease 
first manifested many years after service.  The Board 
concluded that manifestations of his service-connected 
anxiety reaction, with severe depressive features, and 
residuals of a gunshot wound to the left foot, were unrelated 
to the inception and progression of his terminal 
cardiovascular disease.  The Board's decision relied upon his 
service medical records, the November 1986 letter from Dr. 
Marush, VA examination reports, VA medical records, 
private medical records, and a personal hearing transcript.  
The Board observed that his death certificate showed that he 
died at home and that his death certificate did not provide 
the cause of death.

The veteran's service medical records were negative for 
cardiovascular abnormalities, with the exception of a blood 
pressure reading of 160/80 in July 1944, which was recorded 
in conjunction with treatment for allergies.

An October 1949 VA examination report showed a blood pressure 
reading of 120/80 and a normal evaluation of the 
cardiovascular system.

VA medical records dated in June and July 1974 showed that 
the veteran's blood pressure was 200/104, 150/84, and 154/90.  
In addition, abnormal electrocardiogram (EKG) findings were 
noted, as were complaints of minimal angina.

An August 1974 letter from L. Lostfogel, M.D., stated the 
veteran had been his patient for many years - and treated 
for gout, anxiety, and hypertension, and that recurrent 
episodes occurred, despite intensive therapy.

A September 1974 VA examination report noted the veteran had 
been treated for hypertensive heart disease since June 1974.  
A subsequent EKG showed ischemia of the anterolateral wall 
and left ventricular hypertrophy.  Blood pressure was 200/90.

A January 1975 report from Dr. Lostfogel related that he had 
treated the veteran for the previous 10 years and that he was 
diagnosed with hypertension and 
anxiety-depressive state.

An April 1978 VA examination report stated that a chest x-ray 
revealed a slight prominence of the left ventricular contour 
and tortuous aorta.

A February 1979 VA examination report stated the veteran was 
treated for hypertension and angina pectoris.

VA medical records dated in June 1978 showed the veteran had 
mild angina relieved by Nitroglycerin.  In May 1981, the 
veteran was diagnosed with arteriosclerotic heart disease 
with mild angina.

The Board also noted that Dr. Marush's November 1986 letter 
also stated the veteran was followed for a short period of 
time at Brookdale Hospital Medical Center, after an admission 
status-post extensive inferior posterollateral wall 
myocardial infarction, complicated by congestive heart 
failure and ventricular arrhythmia, and post-myocardial 
infarction angina.  Dr. Marush said the history, as related 
by the veteran's family, indicated that, just prior to his 
death, he had developed sudden onset of shortness of breath 
with chest pressure, and that emergency personnel attempted 
cardiopulmonary resuscitation, without success, and that he 
was pronounced dead at his home.



The appellant and her son testified at a personal hearing 
before the RO in July 1987 that the veteran occasionally 
refused to take his medication or keep his doctor's 
appointments.  They also testified that he was very hard to 
get along with and would not cooperate with his treating 
physicians.

Also of record at the time of the Board's August 1988 
decision was a copy of the veteran's physical examination 
records from the Department of Health, City of New York, 
Bureau of Child Hygiene.  These records indicated that he was 
diagnosed with a cardiac disease in November 1926.

In February 1999, the appellant filed her current petition to 
reopen her claim for service connection for the cause of the 
veteran's death.  The RO approached his claim properly, as an 
issue of whether new and material evidence had been received 
to reopen this previously denied claim.  And in an August 
1999 decision, the RO found that the evidence received since 
the prior denials was new, but still not material, as the 
opinion obtained by the RO from a physician at the Brooklyn 
VA Medical Center (VAMC) and an August 1998 letter from Dr. 
Marush did not show that the veteran's death was related to 
his service in the military, including his service-connected 
anxiety disorder and left foot disorder.  This appeal ensued.

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim to adjudicate it 
on a de novo basis.  See Barnett 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  See, too, Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  If the Board finds that no such evidence has been 
submitted, then the analysis must end, and the RO's 
determination in this regard becomes irrelevant, as further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  See Barnett at 1383-1384.



Since the Board may find no new and material evidence even 
where the RO found that there was such evidence, reopened the 
appellant's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen the claim and adjudicate it on the full merits.

As a general rule, a decision by the Board is final and 
binding on a claimant unless the Chairman of the Board orders 
reconsideration of the decision, the claimant files an appeal 
to the U.S. Court of Appeals for Veterans Claims (Court), or 
some other exceptional circumstance such as the decision was 
clearly and unmistakably erroneous (CUE).  See 38 U.S.C.A. 
§§ 5109A, 7103(a) (West 2002); 38 C.F.R. §§ 3.104, 3.105(a), 
20.1100(a), 20.1103, 20.1104 (2003).  When the Board affirms 
a determination of the RO, that determination is subsumed by 
the final appellate decision.  See 38 U.S.C.A. § 7103(a); 38 
C.F.R. § 20.1104.  Once the Board's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  
See 38 U.S.C.A. § 5108.  

In this case, the appellant did not file a motion for 
reconsideration or an appeal to the Court following the 
Board's August 1988 decision - the same year of the Court's 
inception, incidentally.  She also did not allege CUE.  
Therefore, the Board's August 1988 decision is final and 
binding on her based on the evidence then of record and is 
not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 
20.1100, 20.1104.  


If, however, there is new and material evidence since that 
decision, the Board must reopen the claim and review the 
former disposition of it.  See 38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. §§ 3.102, 3.156, 20.1105. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  But this 
notwithstanding, the evidence must be both new and material.  
That is to say, if the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2003).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. At 45,620.  As the current 
claim was filed prior to this date, the new version of the 
regulation is inapplicable in this case.  Rather, the former 
definition of new and material evidence must be used.  
See 38 C.F.R. § 3.156(a) (2000).

The first step in analyzing a case such as the one at hand 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
proves an issue."  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (citing Black's Law Dictionary 1203 (6th ed. 
1990)).  Second, the evidence must actually be shown to be 
"new," and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).

The final step of the analysis is whether the evidence 
"is so significant that it must be considered in order to 
fairly decide the merits of the claim."  See Hodge v. West, 
155 F.3d 1356, 1359 (Fed. Cir. 1998) (citing 38 C.F.R. 
§ 3.156(a)).  This does not mean that the evidence warrants a 
revision of the prior determination.  It is intended to 
ensure that the Board has all potentially relevant evidence 
before it.  See Hodge at 1363 (citing "Adjudication; 
Pensions, Compensation, Dependency:  New and Material 
Evidence; Final Definition," 55 Fed. Reg. at 52274 (1990)).  
If all of the tests are satisfied, the claim must be 
reopened.

The evidence added to the record since the Board's August 
1988 decision includes private medical records and a VA 
medical opinion.  An August 1998 letter from Dr. Marush 
states that he believed that stress was a contributing risk 
factor in the veteran's development and progression of 
coronary artery disease.  He also noted that the contributing 
impact of stress was more difficult to evaluate than 
hyperlipidemia, diabetes, or hypertension.  Dr. Marush also 
noted that he treated the veteran for a very brief period of 
time, associated with an acute inferior wall myocardial 
infarction, while he was hospitalized and then at one post-
hospitalization follow-up visit.  Dr. Marush further stated 
that he had reviewed his notes, which indicated the veteran 
had an underlying anxiety disorder, and opined that his 
anxiety disorder contributed to his underlying coronary 
artery disease, and thus, his myocardial infarction.

In May 1999, VA's Chief of Administrative Medicine examined 
the veteran's medical records and claims file.  She noted 
that the veteran was treated at Brookdale Hospital Medical 
Center for extensive inferior posterior lateral wall 
myocardial infarction, complicated by congestive heart 
failure and ventricular arrhythmia.  She also noted that Dr. 
Marush's November 1986 letter stated that the veteran died of 
atherosclerotic heart disease complicated by congestive heart 
failure and ventricular arrhythmia.  She acknowledged that 
stress can be a risk factor in the development of coronary 
artery disease, but opined that "it [was] more likely than 
not that atherosclerosis was the major factor in [the] 
veteran's heart disease," and that atherosclerosis was the 
major cause of his death from coronary artery disease.  She 
further opined that his service-connected nervous disorder 
was not likely to have been a factor in his death.

In September 1999, Dr. Marush submitted another statement 
indicating that his August 1998 opinion was based on his 
understanding that the veteran's anxiety disorder was related 
to his military service.

In September 2000, a neurologist, R. C. Krishna, M.D., 
submitted a statement indicating that he had reviewed the 
veteran's Department of Health, City of New York, Bureau of 
Child Hygiene physical examination records and opined that he 
had a cardiac disease as of November 1926.

Another letter from Dr. Marush was also received in September 
2000.  Dr. Marush stated that it was clear that the veteran 
had underlying coronary artery disease and that he had an 
underlying service-connected anxiety disorder.  Dr. Marush 
further stated that there was "clearly an association 
between stress syndrome and coronary artery disease," and 
that it was possible that stress contributed to the veteran's 
underlying coronary artery disease in light of the fact that 
he did not have a history of other contributing risk factors 
for coronary artery disease, such as hypertension, diabetes, 
and hyperlipidemia.

In April 2003, the appellant submitted a copy of a Notice and 
Proof of Claim for Disability Benefits, completed by the 
veteran and Dr. Lostfogel in July 1978.  The form indicates 
the veteran had been diagnosed with osteoarthritis, 
hypertensive cardiovascular disease, and a severe anxiety 
state.  Symptoms included angina pectoris and severe left 
foot and ankle pain. The form also indicated that he was 
first diagnosed with hypertensive cardiovascular disease in 
May 1974.



The appellant also submitted a letter, dated in April 1986, 
from Mrs. L. Lostfogel, indicating that Dr. Lostfogel treated 
the veteran from June 1962 until 1981 for hypertension, 
cardiovascular disease, anxiety, and angina pectoris.  Mrs. 
Lostfogel said the veteran was an extremely nervous and 
abusive person and that he received treatment at his home and 
at the physician's office.

The appellant also submitted an undated letter from S. Z. 
Mandel, a podiatrist, wherein Dr. Mandel indicated that he 
began treating the veteran in 1980 for physical 
"infirmities."  Dr. Mandel further indicated that the 
veteran's anxiety and nervous tension required consideration, 
as the veteran's severe "mental 'lows'" caused considerable 
physical complications to his daily life and in his response 
to treatments and medications.  Dr. Mandel noted that, in 
treating the veteran, he noticed that the veteran was 
verbally abusive and physically threatening.

In addition, the appellant submitted an April 1986 letter 
from Dr. Marush, wherein he indicated that he first treated 
the veteran in December 1985 when the veteran was admitted to 
Brookdale Hospital Medical Center for an acute inferior wall 
myocardial infarction.  Dr. Marush noted that the veteran had 
previously been diagnosed with anxiety neurosis, for which he 
required high doses of Librium.

And August 1976 and May 1978 letters from Dr. Lostfogel state 
the veteran had a history of complaints of chronic leg pain 
on prolonged walking or standing and recurrent episodes of 
chest pain, probably angina.  Dr. Lostfogel also indicated 
the veteran had a history of anxiety state and Bell's palsy, 
as well as possible gout and shortness of breath.



A November 2002 letter from Dr. Krishna indicates, based on 
the records presented to him by the appellant, that there was 
"a definite connection with the heart and arteriosclerosis 
and anxiety disorder" as they all "have the same effect on 
a person's heart and can cause heart failure or heart attack 
and death."  Dr. Krishna noted that anxiety disorders have 
"all the [same] symptoms and signs as a heart attack, 
[including] shortness of breath, palpitations, chest pains, 
dizziness, numbness and tingling sensations[, and] 
sweating."  He opined that "the above can cause heart 
failure and death."

An April 2003 letter from Dr. Krishna states there was "a 
connection with [the] anxiety disorder [the veteran] had 
while in the service which [led] to hypertension."  Dr. 
Krishna also stated the veteran was treated for hypertension 
by VA and later died from a heart attack.  He opined that the 
veteran's "anxiety disorder contributed to his 
hypertension[, which in turn led] to a heart attack and death 
at a later date."  He further opined that "there is a tie 
between the anxiety disorder and hypertension."

Some of the above-cited evidence is both new and material 
and, therefore, sufficient to reopen the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  Some of this evidence supports her 
contention that the veteran's service-connected anxiety 
reaction, with depressive features, was related to his death 
from atherosclerotic heart disease.  The letters from Drs. 
Marush and Krishna, in particular, tend to substantiate her 
claim because these records suggest evidence of a link 
between the veteran's symptomatology due to his anxiety 
disorder and his death from atherosclerotic heart disease 
complicated by congestive heart failure and ventricular 
arrhythmia.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  Consequently, these 
records are neither cumulative nor redundant, and they are so 
significant they must be considered in order to fairly decide 
the merits of the claim for service connection for cause of 
death.  See 38 C.F.R. § 3.156(a).  So the claim is reopened.

The Board must now consider the appellant's reopened claim on 
the full merits.  This will not unduly prejudice her.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (if "the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and if not, whether the claimant has been prejudiced 
thereby.").  No undue prejudice results because the RO also 
addressed her claim on the merits, as reflected by the 
October 2004 supplemental statement of the case (SSOC).  And 
the aforementioned April 2003 VCAA letter informed her of the 
information necessary to establish service connection for the 
cause of the veteran's death, on a de novo basis, in addition 
to providing her the information necessary to reopen her 
claim.  As such, this is sufficient to protect her procedural 
due process rights and allow the Board to now make its own de 
novo decision.  

According to VA laws and regulations, service connection may 
be granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain 
conditions, which are chronic, per se, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption, 
however, is rebuttable by probative evidence to the contrary.



Further, a condition that is proximately due to or the result 
of a service-connected disability shall be service-connected.  
See 38 C.F.R. § 3.310(a).  This includes situations where a 
service-connected disability has chronically aggravated a 
condition that is not service connected.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  But in these instances, compensation 
is only payable for the degree of additional disability due 
to the aggravation.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  



Further, there are primary causes of death, which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  
See 38 C.F.R. § 3.312(c)(4).

As previously noted, the veteran had active military service 
during World War II, from March 1942 to August 1945.  
According to his death certificate, he died many years later 
- in January 1986.  Available records indicate that he died 
as a result of cardiopulmonary arrest due to atherosclerosis, 
complicated by congestive heart failure and ventricular 
arrhythmias.  During his lifetime, he had established service 
connection for anxiety reaction, with severe depressive 
features - rated 70% disabling, and for residuals of a 
gunshot wound to the left foot - rated 10% disabling, for a 
combined 70% rating at his death.  Service connection was not 
in effect for any other disabilities.

For the reasons that follow, the Board finds that the 
preponderance of evidence is against the claim for service 
connection for the cause of the veteran's death.  Despite his 
appellant-widow's contentions to the contrary, there is no 
persuasive medical nexus evidence of record indicating the 
atherosclerosis and coronary artery disease that caused his 
death was in any way related to his service in the military, 
including to his service-connected anxiety disorder.  
See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 
3.312.



The veteran's service medical records are entirely 
unremarkable for any concrete evidence of coronary artery 
disease or other cardiovascular disorder.  And, indeed, the 
appellant-widow does not contend otherwise.  The primary 
basis of her claim, instead, is that his service-connected 
anxiety disorder was a material influence in her late 
husband's death, in that it caused the atherosclerosis - 
which, in turn, caused the fatal coronary artery disease.  
Unfortunately, however, the most persuasive medical evidence 
of record does not substantiate this allegation.

The medical evidence of record indicates the veteran's 
hypertension, coronary artery disease, and atherosclerosis 
were first manifested many years after his service in the 
military ended.  And the physician who prepared and signed 
the veteran's death certificate did not initially indicate 
that his service-connected anxiety disorder was either a 
direct cause or contributing condition in the development of 
his fatal cardiopulmonary arrest, much less a substantial or 
material factor in this unfortunate occurrence.  More 
significantly, the VA physician, who in May 1999 commented on 
the merits of this case, opined that the veteran's service-
connected anxiety disorder could not have caused or 
accelerated his death due to coronary artery disease, as his 
atherosclerosis was the major cause of his coronary artery 
disease and death from cardiopulmonary failure.

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was 
no indication the physician had reviewed relevant SMRs or any 
other relevant documents that would have enabled him to form 
an opinion on service connection on an independent basis.  
See also Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229 (1993).  


Consequently, the Board does not give much probative value to 
the statements by Drs. Marush and Krishna that the veteran's 
service-connected anxiety disorder caused or contributed to 
his coronary artery disease, as Dr. Marush based his opinion 
on the premise that the veteran did not have a history of 
hypertension, which, in actuality, is directly contradicted 
by medical records and letters from Dr. Lostfogel that 
confirm a long history of hypertension - indeed, since about 
1974 (bearing in mind the veteran did not die until 1986).  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board 
is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  

Furthermore, Dr. Krishna based his opinion solely on the 
records provided by the appellant-widow.  Dr. Krishna also 
failed to provide any supporting evidence or rationale 
indicating this generalization applied to the veteran in 
opining that his anxiety disorder caused his hypertension, 
and in turn, his heart attack,.  See, e.g., Reonal v. Brown, 
5 Vet. App. 458, 494-95 (1993) (the presumption of 
credibility is not found to "arise" or apply to a statement 
of a physician based upon an inaccurate factual premise or 
history as related by the veteran).  As such, bare 
conclusions, even ones reached by a health care professional, 
are not probative without a factual predicate in the record.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  
See also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical evidence 
to establish entitlement to service connection).   

The May 1999 VA provider's opinion, on the other hand, has 
significantly more probative weight since the opinion was 
based on a review of the complete record, and not reliance on 
unsubstantiated allegations.  The May 1999 VA physician 
not only considered the appellant-widow's assertions and the 
veteran's history, but also undertook a comprehensive review 
of the entire evidentiary record.  

Consequently, the medical evidence of record does not 
demonstrate that the veteran's service-connected anxiety 
reaction, with depressive features, "substantially or 
materially" contributed to his death.  See 38 C.F.R. 
§ 3.312(c) (requiring a very significant contribution of the 
service-connected disability in the veteran's ultimate 
demise; anything less simply will not suffice).  

So while the Board does not doubt the sincerity of the 
appellant's beliefs that the veteran's death was somehow 
aggravated or caused by his service-connected anxiety 
reaction, with depressive features, there is simply no 
persuasive medical evidence of record supporting this 
allegation.  And as a layperson, she simply does not have the 
necessary medical training and/or expertise to make this 
determination, herself.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The same is true of the statements from 
the various others, friends and acquaintances, on her behalf.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.

ORDER

The claim for service connection for the cause of the 
veteran's death is reopened, but denied.


	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


